Citation Nr: 1029231	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an extension of the appellant's delimiting date 
for the use of educational assistance benefits under Chapter 
1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and P.L.B.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant served in the California Air National Guard on 
active duty for training (ACDUTRA) from August to November 1983.  
She had additional reserve duty up until September 2004, 
including service in the Selected Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  Jurisdiction over this case was later transferred to 
the RO in Los Angeles, California.

In February 2004, a hearing was held at the Oakland, California 
RO before a Veterans Law Judge (VLJ) of the Board (a "Travel 
Board" hearing).  The Board remanded the case in August 2004 for 
further development.

Thereafter, in January 2006, the Board informed the appellant 
that the VLJ who had conducted the prior hearing had since 
retired from the Board, and that she had the option of requesting 
another hearing before the VLJ who would ultimately decide her 
appeal.  See 38 C.F.R. § 20.707 (2009).  She elected to have 
another hearing, which was held in June 2007 at the Los Angeles 
RO before the undersigned VLJ.

In a December 2007 decision, the Board denied the claim.  The 
appellant appealed the Board's December 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an October 2009 decision the Court remanded the matter to the 
Board for further development and re-adjudication.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As above, the appellant most recently testified at a June 2007 
Travel Board hearing before a VLJ.  In March 2010, the Board 
informed the appellant that the VLJ who had conducted the June 
2007 hearing had since retired from the Board, and that she had 
the option of requesting another hearing before the VLJ who would 
ultimately decide her appeal.  See 38 C.F.R. § 20.707 (2009).  By 
correspondence dated in April 2010 the appellant elected to have 
another hearing.  Therefore, the appellant must be provided an 
opportunity to present testimony before a new VLJ before the 
Board may proceed with appellate review.
  
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel 
Board hearing at the RO.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


